                                           Case 5:20-cv-08755-LHK Document 9 Filed 03/04/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     MAI-TRANG THI NGUYEN,                               Case No. 20-CV-08755-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiff,                          ORDER DENYING MOTION TO
                                                                                             RECONSIDER APPLICATION TO
                                  14              v.                                         PROCEED IN FORMA PAUPERIS
                                  15                                                         Re: Dkt. No. 7
                                         NANCY PELOSI, Speaker of the United
                                  16     States House of Representatives, and
                                         MITCH MCCONNELL, Minority Leader of
                                  17     the United States Senate,
                                  18                     Defendants.

                                  19
                                                On January 11, 2021, the Court denied Plaintiff’s application to proceed in forma pauperis.
                                  20
                                       ECF No. 5. The Court held both that Plaintiff had failed to show poverty and that “Plaintiff’s
                                  21
                                       inscrutable pro se complaint against Speaker Pelosi and Senator McConnell is frivolous.” Id. at 2.
                                  22
                                       On January 14, 2021, Plaintiff filed the instant motion to reconsider her application to proceed in
                                  23
                                       forma pauperis. ECF No. 7. Plaintiff then filed an amended complaint on January 19, 2021. ECF
                                  24
                                       No. 6.
                                  25
                                                The amended complaint is still frivolous. It makes essentially only two changes to the
                                  26
                                       original complaint. First, the amended complaint states that “mental illness expense [sic] is very
                                  27

                                  28                                                     1
                                       Case No. 20-CV-08755-LHK
                                       ORDER DENYING MOTION TO RECONSIDER APPLICATION TO PROCEED IN FORMA PAUPERIS
                                           Case 5:20-cv-08755-LHK Document 9 Filed 03/04/21 Page 2 of 2




                                   1   expensive (willing to drop lawsuit).” Id. at 4. Second, the amended complaint states that

                                   2   “[Plaintiff] will drop the lawsuit if Pelosi & McConnell remove the 2nd impeachment [sic] of

                                   3   President Trump.” Id. Because the amended complaint is frivolous, the Court DENIES Plaintiff’s

                                   4   instant motion to reconsider her application to proceed in forma pauperis. Moreover, the Court

                                   5   DISMISSES Plaintiff’s complaint and amended complaint, ECF Nos. 1 & 6.

                                   6          Should Plaintiff elect to file a non-frivolous second amended complaint, Plaintiff must do

                                   7   so within 30 days of the date of this order. Failure to file a non-frivolous second amended

                                   8   complaint within 30 days of the date of this order will result in dismissal of this case with

                                   9   prejudice. A third frivolous complaint would confirm that further amendment would be legally

                                  10   futile. See Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532 (9th Cir. 2008) (explaining

                                  11   when denying leave to amend is warranted).

                                  12          Also, within 30 days of the date of this order, Plaintiff must either file a new motion to
Northern District of California
 United States District Court




                                  13   proceed in forma pauperis, including a new financial affidavit, or pay any outstanding fees, costs,

                                  14   or security. See Civil L.R. 3-10 (governing motions to proceed in forma pauperis).

                                  15          Lastly, the Court continues the March 10, 2021 case management conference to April 21,

                                  16   2021. If this case has not been dismissed, Plaintiff shall file a case management statement by April

                                  17   14, 2021.

                                  18   IT IS SO ORDERED.

                                  19
                                  20   Dated: March 4, 2021

                                  21                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                     2
                                       Case No. 20-CV-08755-LHK
                                       ORDER DENYING MOTION TO RECONSIDER APPLICATION TO PROCEED IN FORMA PAUPERIS
